Citation Nr: 0903187	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-10 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for Meniere's disease.

2.  Entitlement to service connection for peptic ulcer 
disease (PUD).

3.  Entitlement to service connection for generalized anxiety 
disorder (GAD).


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania.  The RO 
in Cleveland, Ohio has original jurisdiction over the claims.

Procedural history

The veteran served on active duty in the United States Navy 
from October 1943 to August 1944. 

The veteran's claims of entitlement to service connection for 
an acquired psychiatric disorder (phrased as a "nervous 
condition") and PUD were initially denied by the RO in April 
1963 and December 1964 rating decisions, respectively.  The 
veteran appealed the denial of entitlement to service 
connection for an acquired psychiatric disorder to the Board, 
which upheld the RO's findings in a December 1965 decision.  
The veteran subsequently attempted to reopen the previously-
denied claim for PUD; his request was denied in a September 
2000 rating decision.

Service connection for Meniere's disease was denied in an 
April 1983 rating decision.  

The current appeals stems from above-referenced September 
2002 rating decision, which denied the reopening of the three 
claims.

In January 2008, the Board requested an opinion from an 
Independent medical expert (IME) medical specialist as to the 
claim for an acquired psychiatric disorder.  See  38 U.S.C.A. 
§ 7109 (West 2002); 38 C.F.R. § 20.901 (2008).  The opinion 
has been provided and is associated with the veteran's VA 
claims folder.




FINDINGS OF FACT

1.  In an unappealed April 1983 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for Meniere's disease.

2.  The evidence associated with the claims folder subsequent 
to April 1983 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
Meniere's disease.

3.  In an unappealed September 2000 rating decision, the RO 
denied the reopening of the veteran's claim of entitlement to 
service connection for PUD.

4.  The evidence associated with the claims folder subsequent 
to April 1983 rating decision is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for PUD.

5.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed PUD and his military service

6.  In a September 1965 decision, the Board denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.

7.  The evidence associated with the claims folder subsequent 
to Board's September 1965 decision is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder.

8.  The competent medical evidence of record supports a 
finding that a relationship exists between the veteran's 
currently diagnosed generalized anxiety disorder and his 
military service.  


CONCLUSIONS OF LAW

1.  The RO's April 1983 decision denying service connection 
for Meniere's disease is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the April 1983 rating decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for Meniere's disease.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The RO's September 2000 decision denying service 
connection for PUD is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

4.  Since the September 2000 rating decision, new and 
material evidence has been received; therefore the claim of 
entitlement to service connection for PUD is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

5.  PUD was not incurred in or aggravated by active military 
service, and such may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  The Board's September 1965 decision denying the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2008).

7.  Since the September 1965 Board decision, new and material 
evidence has been received; therefore, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).

8.  Service connection for generalized anxiety disorder is 
warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for Meniere's disease, 
PUD and an acquired psychiatric disorder.  As was discussed 
in the Introduction, each claim was denied in the past; 
implicit is the veteran's contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claims has been received.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The VCAA duty to notify currently applies to the issues on 
appeal; the standard of review and duty to assist do not 
apply unless the claims are reopened.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim]. 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As alluded to above, this standard does not apply to a claim 
to reopen until such claim has in fact been reopened.  The 
standard of review as to the issue involving the submission 
of new and material evidence will be set forth where 
appropriate below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated August 22, 2001, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
service."  

With respect to notice regarding new and material evidence, a 
subsequent VCAA letter from the RO dated August 24, 2006 
specifically explained that: "You were previously denied 
service connection for Meniere's disease and ulcers," and 
that evidence sufficient to reopen the veteran's previously 
denied claims must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  The veteran 
was also specifically advised in the August 2006 letter as to 
the reasons these claims were previously denied:  "Your 
claim for Meniere's disease was previously denied because 
your service medical records and all other clinical evidence 
were completely silent for any clinical findings or diagnosis 
of Meniere's disease until 1978 . . . Your claim for ulcers 
was previously denied because the examination conducted at 
that time failed to find the existence of a duodenal ulcer."  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board acknowledges the veteran was not provided the 
reasons and bases for the previous denial of his claim for an 
acquired psychiatric disorder; however, in light of the fact 
the Board is reopening the claim and granting the benefit 
sought on appeal, any VCAA error in connection with that 
issue is harmless.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
August 2001 and August 2006 VCAA letters.  Specifically, the 
veteran was advised in the letters that VA would obtain all 
evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed in the letters that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  Included with the letters 
were copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the August 2001 letter asked that 
the veteran complete this release so that VA could obtain 
these records on his behalf.  The August 2006 VCAA letter 
also informed the veteran that for records he wished for VA 
to obtain on his behalf he must provide enough information 
about the records so that VA can request them from the person 
or agency that has them.  

The veteran was specifically notified in the August 2006 
letter to describe or submit any additional evidence which he 
thought would support his claim.  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the August 24, 2006 letter at page 2.  This 
request complies with the "give us everything you've got" 
requirement contained in 
38 C.F.R. § 3.159 (b) in that the RO informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The August 2006 VCAA letter, as well as a letter from 
the RO dated March 20, 2006, provided notice as to elements 
(4) and (5), degree of disability and effective date.  In any 
event, because the veteran's claims for Meniere's disease and 
PUD are being denied, elements (4) and (5) are moot.  

As discussed in detail below, the Board is granting the 
veteran's claim for an acquired psychiatric disorder.  It is 
not the Board's responsibility to assign a disability rating 
or an effective date in the first instance.  The Board is 
confident that if it is required, the veteran will be 
afforded any additional appropriate notice needed under 
Dingess.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in the 
provisions of 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).

With respect to the claims for an acquired psychiatric 
disorder and PUD, which as discussed below are being 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his acquired psychiatric disorder and PUD 
claims, and that there is no reasonable possibility that 
further assistance would aid in substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the Board obtained 
an IME in October 2008, which will be discussed below.

The veteran has not been afforded a VA medical examination 
relative to his PUD claim.  However, no such examination is 
necessary.  As will be explained in detail below, the 
veteran's service medical records have been obtained and they 
do not provide a basis for showing in-service incurrence of 
PUD.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the veteran currently has PUD.  The record is missing 
critical evidence of that an event, injury, or disease 
occurred in service, McLendon element (2), and the veteran's 
claim for service connection for PUD is being denied on that 
basis.  The outcomes of this issue thus hinges on matters 
other than those which are amenable to VA examination and 
medical opinion, namely whether the veteran had the claimed 
disorders, or injuries which led to same, in service.  That 
question cannot be answered via medical examination or 
opinion, but rather on evidence such as the service medical 
records.

As explained in greater detail below, the outcome of the 
claim hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of PUD.  Thus, under the circumstances presented in this 
case, the Board has determined that a medical opinion is not 
necessary as to the claim for PUD.

In short, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  The Board additionally observes that all appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).  The veteran has been accorded the opportunity 
to present evidence and argument in support of his claims.  
He has been represented by counsel.  He has declined the 
option of a personal hearing.

Therefore, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

For certain chronic disorders, including peptic ulcers, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 
10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. 
App. 117, 120 (1999), the Court stated that in Savage it had 
clearly held that 38 C.F.R. § 3.303 does not relieve the 
claimant of his burden of providing a medical nexus.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  A decision by the Board is final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  Pursuant to 
38 U.S.C.A. § 5108 (West 2002), finally disallowed claims may 
be reopened when new and material evidence is presented or 
secured with respect to those claims.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2005)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim to reopen was initiated in June 2001, the revised 
regulations are inapplicable to the present appeal.  The 
regulation applicable to this case is set forth in the 
paragraph immediately following.

For the purpose of this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decision-makers that bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen the previously-denied claim of 
entitlement to service connection for Meniere's disease.

Analysis

The veteran in substance contends that Meniere's disease 
originated in service.  

Service connection for Meniere's disease was denied in an 
unappealed April 1983 rating decision.  That decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).  

The RO's denial of service connection for Meniere's disease 
was predicated on the absence of evidence of in-service 
disease [Hickson element (2)].  Hickson element (3), medical 
nexus, was also necessarily lacking for the claim.  

As explained above, the veteran's claim for service 
connection for Meniere's disease may only be reopened if he 
submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received (i.e. after April 1983) evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether the veteran has submitted 
evidence of the presence of Meniere's disease in service.  
See 38 C.F.R. § 3.156 (2001).

Evidence which has been added to the record since April 1983 
rating decision includes forms pertaining to the status of 
his dependents and income for pension purposes, as well as a 
copy of the veteran's certificate of discharge from the Navy.  
These records, though new, are obviously not material to the 
claim for Meniere's disease.  Also of record is a copy of the 
prior April 1983 rating decision, which is not new.

The record also contains a copy of a Navy Medical Officer's 
certification that the veteran was not physically qualified 
for re-enlistment due to the Medical Board's findings as to 
the presence of a constitutional psychopathic state 
(inadequate personality), as well as an April 1981 discharge 
summary from St. Elizabeth's Medical Center reflecting a 
diagnosis of "severe pyloric stenosis with secondary gastric 
outlet obstruction."  These documents, though not previously 
a part of the claims folder, are obviously not material to 
the claim for Meniere's disease.

Also of record are VA outpatient notes dates from January 
2000 to October 2000 indicating treatment for a variety of 
unrelated medical problems, including chest pains, cataracts 
and urinary tract infections.  A January 1995 letter from 
R.B., M.D., concerns the veteran's heart problems, and an 
April 1998 hospitalization report from Good Samaritan 
Hospital for treatment of a urinary tract infection.  A March 
2003 letter from H.N.M, M.D., concerns the veteran's 
gastrointestinal problems.  The veteran also submitted a 
magazine article concerning representation of veterans by 
Veterans Service Organizations.  Finally, statements of 
D.S.M., M.D., dated in October 2004 and June 2005 concern the 
veteran's psychiatric problems.  These documents, though new, 
are not material to the claim for Meniere's disease.

More recent VA outpatient notes indicate a diagnosis of 
Meniere's disease [element 1], which was not at issue in 
April 1983.  Crucially, these records do not indicate whether 
the veteran's Meniere's disease a result of service.  As 
such, these medical records are not new and material.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].

With respect to the veteran's own statements and testimony to 
the effect that his current Meniere's disease is related to 
his military service, such evidence is cumulative and 
redundant of statements made prior to the April 1983 decision 
and accordingly is not new.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108." 

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran's Meniere's 
disease is medically related to his military service.  The 
evidence submitted subsequent to the April 1983 denial of the 
veteran's claim is therefore cumulative and redundant of the 
evidence of record at that time, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a) (2001).  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for Meniere's disease is not reopened.  
The benefit sought on appeal remains denied.

2.  Entitlement to service connection for PUD.

Analysis

Finality/new and material evidence

The request to reopen the previously-denied claim of 
entitlement to service connection for PUD was denied in an 
unappealed September 2000 rating decision.  That decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

The denial of service connection for PUD was predicated on 
the absence of current disability [Hickson element 1].  
Although the veteran had evidenced ulcers in 1962, they were 
not found during a September 1964 VA examination in 
conjunction with his claim.  

The veteran has more recently submitted evidence satisfying 
Hickson element (1).  Specifically, VA outpatient records 
dated from March 2000 reflect a current diagnosis of PUD.

The veteran's claim of entitlement to service connection for 
PUD is accordingly reopened based on this new and material 
evidence.



Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must address certain procedural 
concerns.  

(i.) Bernard considerations

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that before the Board may 
address a matter that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.

In the present case, the veteran's PUD claim has not been 
adjudicated on its merits without regard to the submission of 
new and material evidence.  However, as detailed in the VCAA 
discussion above, the veteran has been amply apprised of what 
is required to establish his claim of entitlement to service 
connection for PUD.  Moreover, the December 2003 SOC 
contained reference to the statutes applicable to service 
connection claims in general and the regulations pertaining 
to presumptive service connection for PUD in particular.  The 
veteran has set forth his contentions as to why he believes 
that service connection should be granted for PUD on numerous 
occasions, and he is represented by private counsel.  The 
Board therefore finds that the veteran will not be prejudiced 
by its consideration of this issue on its merits;  return of 
this case to the RO for additional consideration is not 
required.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board has already detailed in the VCAA discussion above 
that the duty to assist has been satisfied.  There is no 
indication in the record that any evidence which may be 
pertinent to this issue has not been obtained.  Accordingly, 
the Board finds that under the circumstances of this case, 
the VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

(iii.) Standard of review

The applicable standard of review has been discussed above in 
the VCAA portion of the opinion and need not be repeated.

The Justus presumption of credibility does not attach after a 
claim has been reopened.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole. 
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Merits discussion

In this case, it is undisputed that the veteran now has PUD, 
which is diagnosed in numerous VA outpatient records.  
Hickson element (1) is therefore satisfied.  

With respect to Hickson element (2), the veteran's service 
treatment records are negative with respect to PUD.  The 
veteran did not have a formal separation examination; 
instead, he was evaluated at the U.S. Naval Hospital for 
psychiatric problems in July 1944 that resulted in his 
medical discharge from service.  Physical examination at this 
time was pertinently normal with respect to the veteran's 
stomach.  Significantly, there is no mention of stomach 
problems by the veteran until he filed his initial claim of 
entitlement to VA benefits in July 1964, almost 20 years 
after he left military service in August 1945.  Indeed, in 
his March 2003 notice of disagreement the veteran 
acknowledged that he did not develop any ulcers until after 
service.
    
The Board additionally notes that ulcers were not confirmed 
until 1962, well beyond the one year period for presumptive 
service connection for ulcers.  
See 38 C.F.R. §§ 3.307, 3.309 (2008).

Hickson element (2) is therefore not met, and the claim fails 
on this basis alone.

For the sake of completeness, the Board will discuss briefly 
the remaining element, medical nexus.  

There is no medical nexus opinion of record which serves to 
link the veteran's PUD to his service.  In the absence of any 
stomach disorder in service, such opinion would appear to be 
an impossibility. 

To the extent that the veteran himself or his representative 
contends that a medical relationship exists between his 
current ulcers and service, their opinions are entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995). 

The veteran appears to contend that he had ulcers on a 
continuous basis since service.  The Board is of course aware 
of the provisions of 38 C.F.R. § 3.303(b), discussed in the 
law and regulations section above.  

In this case, as was discussed above the veteran's stomach 
was normal at the time of his separation from service in 
1944.  The first notation of ulcers in the medical evidence 
of record is not until 1962, almost 20 years after service.  
Thus, the record here discloses a span of nearly 20 years 
without any clinical evidence to support the assertion of a 
continuity of ulcers.  The fact that the clinical evidence 
record does not provide support for the veteran's contentions 
that he experienced continuous ulcers since service is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  

In Voerth v. West, 13 Vet. App. 117, 120-1 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claim also fails on this basis.

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PUD.  The benefit sought on appeal is accordingly denied.

3.  Entitlement to service connection for generalized anxiety 
disorder (GAD).

Relevant law and regulation

Personality disorders are considered to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2008).

Analysis

Initial matter- submission of new and material evidence

The Board's 1965 denial of service connection for GAD was 
predicated on the absence of an in-service disease, Hickson 
element (2).  The medical evidence of record at the time, in 
particular service treatment reports, indicated that the 
veteran was diagnosed with a personality disorder, not an 
acquired psychiatric disability, in service.  

The medical evidence associated with the claims folder since 
that time contains statements from a private physician and 
the IME indicating that the veteran evidenced an acquired 
psychiatric disorder in service and that he had been 
misdiagnosed as having a personality disorder at that time.  
This evidence is obviously new and material to the veteran's 
claim, and it is accordingly reopened.

Merits discussion

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

With respect to Hickson element (1), current disability, the 
July 2006 VA examination report reflects a current diagnosis 
of GAD.  

Moving to element (2), in-service incurrence of disease or 
injury, the veteran argues that the in-service diagnosis of 
"inadequate personality disorder" was in error, and that he 
evidenced an acquired psychiatric disorder at that time.  He 
has submitted competent medical evidence from Dr. D.S.M. in 
support of this contention.  The Board additionally sought 
guidance from an IME on this matter, who determined that:

. . . it is the opinion of this writer that the 
diagnosis of "constitutional psychopathic state" 
(personality disorder) made in August 1944 was not 
correct . . .A more detailed diagnosis, in terms of 
the 1940's nomenclature and DSM I, would be "gross 
stress reaction . . . [which] then progressed to 
chronic "psychoneurotic disorder" in the form of 
anxiety reaction.  

Although there is a medical opinion to the contrary, the 
Board believes that the evidence is at least in equipoise as 
to this crucial matter.  Accordingly, the Board concludes 
that Hickson element (2) is also satisfied.  

With respect to Hickson element (3), medical nexus, the IME 
opined in October 2008 that "the veteran's currently 
diagnosed psychiatric disorders are related to his military 
service," and gave specific reasons as to the inadequacy of 
the July 2006 VA examiner's opinion to the contrary.  This 
positive nexus opinion is in line with findings of Dr. D.S.M. 
submitted by the veteran.  Hickson element (3) has also been 
satisfied.

Because all three elements have been met, a grant of the 
benefit sought on appeal is warranted.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for Meniere's disease is 
denied.

Service connection for peptic ulcer disease is denied.

Service connection for an acquired psychiatric disability is 
granted. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


